 

EXHIBIT 10.5
 
 
 
 
 
March 22, 2011
 
 
Nils H. Okeson
 
Via Hand Delivery
 
 
Dear Nils:
 
Re: Retention Bonus
 
Wendy's/Arby's Group, Inc. (“WAG” or the “Company”) is reviewing strategic
alternatives for the Arby's brand, including a possible sale. If Arby's is sold,
the new Company headquarters would be based in Ohio. In that case, your position
would be required to move to Ohio. This would be a “triggering event” as defined
in the December 18, 2008 letter agreement between you and WAG. You have
indicated that you would not consent to a move to Ohio and would instead
terminate employment as a result of the “triggering event” at the appropriate
time. In order to mitigate issues regarding the transfer of your
responsibilities and to facilitate an orderly transition, the Company would like
you to agree to a job end date, which would be six months after the closing of
the sale of Arby's. The job end date may be changed, but only with the written
consent of both you and the Company.
 
In exchange for your commitment to continue with the Company for six months past
the closing of a sale of Arby's, the Company is hereby awarding you a retention
bonus of $500,000, subject to the terms and conditions hereinafter set forth.
This bonus will be paid in two parts. One third (33.3%) of the total bonus
amount will be paid within seven (7) days after the closing of the sale of
Arby's. Two thirds (66.7%) of the bonus will be paid six months after the
closing of the sale of Arby's, as provided in this agreement. If you voluntarily
leave your employment with WAG or are terminated with “cause,” as that term is
defined in the December 18, 2008 letter agreement between you and WAG, prior to
the job end date, you will not receive any further retention bonus payments
otherwise payable under this agreement. If Arby's is sold and your employment is
involuntarily terminated without cause before either of the payment dates, you
will receive the remaining retention bonus payments within seven (7) days after
such event. If Arby's is sold and in the event of your death or total and
permanent disability before either of the payment dates, you will receive a
prorated portion of your retention bonus upon such an event. The prorated amount
will be computed by multiplying $500,000 by a fraction, the numerator of which
is the number of days you have worked from the date of this agreement to the
date of the event, and the denominator of which is the number of days from the
date of this agreement to the date that is six months after the closing of a
sale of Arby's (but such fraction shall in no event be greater than one).
 
If Arby's is sold and you remain employed through your job end date, or you are
terminated without cause prior to that date, you will receive the compensation
described in Section 2 - “Termination Without Cause due to a Triggering Event”
of the December 18, 2008 letter agreement. The retention bonus described above
shall not be used to calculate or offset any of the payments due under the
December 18, 2008 letter agreement, nor will it be taken into account in
determining the amount of any other Company-provided benefit.
 
If Arby's is sold and you remain employed through your job end date, or you are
terminated without cause prior to that date, any currently outstanding stock
options or time-based restricted stock awards will vest on your last day worked.
You will have eighteen (18) months from your last day worked (but in no event
longer than the end of the full option term) to exercise your vested stock
options.
 

 

--------------------------------------------------------------------------------

 

A “sale of Arby's” means the sale of a greater than 75% interest in Arby's,
either through a stock sale or an asset sale, to an unrelated third party,
provided that the Company ceases to have a controlling interest in the Arby's
business in connection with such sale. If the Company decides not to sell
Arby's, or if the Arby's sale does not occur before June 30, 2012, then this
letter agreement will become null and void, and neither you nor the Company will
have any further rights or obligations under this agreement.
 
The payment of the second installment of the retention bonus (or if the
retention bonus is being paid in one installment, the payment of the entire
retention bonus), except upon your death or permanent disability, is conditioned
upon and subject to your execution of a release in substantially the form set
forth in Exhibit 1 to the December 18, 2008 letter agreement which release has
become effective and non-revocable in accordance with its terms; provided,
however, that in addition to the proviso to the first sentence of such release,
nothing in such release shall release the Company from any of its obligations to
you under this agreement (the “Release”). You acknowledge that the signed
release is required to be provided to Wendy's/Arby's not later than fifty-two
(52) days following your termination of employment. The payment conditioned upon
such release will be made no later than five (5) business days after such
release has become effective and non-revocable.
 
This letter agreement may only be modified, amended, suspended or terminated by
a written instrument executed by both parties. This agreement does not modify
your December 18, 2008 agreement. All terms of the December 18, 2008 agreement
remain unchanged. In addition, in order to effectuate the intent of this
agreement, neither party will give notice of non-renewal of the December 18,
2008 letter agreement during the term of this agreement. This agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof. This agreement
shall not constitute a guarantee of continued employment.
 
Sincerely,
 
/s/ Roland Smith
 
Roland Smith
President and Chief Executive Officer
Wendy's/Arby's Group, Inc.
 
Acknowledged and agreed to:
 
Date:
 
 
 
/s/ Nils H. Okeson
 
March 28, 2011
Nils H. Okeson
 
 

Please maintain a copy for your records
 
 
 

 